     Case 3:20-cv-01258-DMS-BLM Document 40 Filed 03/02/21 PageID.1241 Page 1 of 3



1

2

3

4                                    UNITED STATES DISTRICT COURT

5                                  SOUTHERN DISTRICT OF CALIFORNIA

6
                                                              Case No.: 20cv1258-DMS (BLM)
7     MELISSA MORAND-DOXZON, on behalf of
      herself, all others similarly situated, and on
8                                                             ORDER GRANTING JOINT MOTION
      behalf of the general public,
                                                              FOR CONTINUANCE OF: (1)
9                                            Plaintiff,       PLAINTIFF’S MARCH 4, 2021
                                                              DEADLINE TO FILE A MOTION FOR
10    v.                                                      CLASS CERTIFICATION; (2) APRIL 22,
11                                                            2021 MANDATORY SETTLEMENT
      DELAWARE NORTH COMPANIES
                                                              CONFERENCE; AND (3)
12    SPORTSERVICE, INC., CALIFORNIA
                                                              MODIFICATION OF SCHEDULING
      SPORTSERVICE, INC., AND DOES 1-100
                                                              ORDER DEADLINES
13
                                         Defendants.
14                                                            [ECF No. 39]

15

16          On November 17, 2020, the parties filed a Joint Motion for Continuance of Plaintiff’s
17    Deadline to File a Motion for Class Certification and Setting of Class Certification Briefing
18    Schedule. ECF No. 26. The parties sought to continue the December 4, 2020 deadline for filing
19    the motion by forty-five days to January 18, 2021.           Id. at 3.   The parties proposed that
20    Defendants’ opposition to the motion be due on February 17, 2021 and Plaintiff’s reply on March
21    3, 2021. Id. On November 27, 2020, the Court issued an Order Granting the parties’ joint
22    motion. ECF No. 27.
23          On January 8, 2021, the parties filed a Joint Motion for Continuance of Plaintiff’s January
24    18, 2021 Deadline to file a Motion for Class Certification; and February 22, 2021 Mandatory
25    Settlement Conference. ECF No. 35. The parties sought to continue the deadline for Plaintiff
26    to file a motion for class certification from January 18, 2021 to March 4, 2021 and the Mandatory
27    Settlement Conference (“MSC”) from February 22, 2021 to April 23, 2021. Id. at 2. The parties
28    proposed that Defendants’ opposition to the motion for class certification be due on April 5,

                                                          1
                                                                                       20cv1258-DMS (BLM)
     Case 3:20-cv-01258-DMS-BLM Document 40 Filed 03/02/21 PageID.1242 Page 2 of 3



1     2021 and Plaintiff’s reply on April 19, 2021. Id. at 3. On January 11, 2021, the Court issued an

2     Order Granting the parties’ joint motion. ECF No. 36.

3            On February 23, 2021, the parties filed a Joint Motion for Continuance of (1) Plaintiff’s

4     March 4, 2021 Deadline to file a Motion for Class Certification; (2) April 22, 2021 Mandatory

5     Settlement Conference; and (3) Modification of Scheduling Order Deadlines. ECF No. 39. The

6     parties seek to continue the (1) deadline for Plaintiff to file a motion for class certification from

7     March 4, 2021 to May 3, 2021, (2) April 22, 2021 MSC to June 21, 2021, and (3) remaining case

8     deadlines by approximately ninety days. Id. at 2. In support, the parties state that (1) Plaintiff’s

9     motion for leave to amend is still pending before the Court and, if granted, will add a new

10    Defendant and new Plaintiff requiring the parties to engage in additional discovery, (2) Plaintiff’s

11    renewed motion to remand is pending before the Court and it is in the best interest of everyone

12    to have the motion resolved prior to filing a class certification motion, (3) briefing the class

13    certification motion prior to participating in a MSC will allow for a more productive settlement

14    conference, and (4) continuing the remaining deadlines is necessary to allow the Court to rule

15    on Plaintiff’s class certification motion which will impact the discovery, motions, and experts that

16    will be necessary. Id. at 2-3.

17           Good cause appearing, the parties’ motion is GRANTED as follows:

18                                              Current Deadline              New Deadline
19     Motion for Class Certification Filing March 4, 2021                    May 3, 2021
20     Deadline
21     Deadline to Oppose Motion for Class April 5, 2021                      June 2, 2021
22     Certification
23     Deadline to File a Reply in Support of April 19, 2021                  June 16, 2021
24     Class Certification Motion
25     Expert Designation                       April 9, 2021                 July 8, 2021
26

27     Rebuttal Experts                         May 7, 2021                   August 5, 2021
28

                                                       2
                                                                                       20cv1258-DMS (BLM)
     Case 3:20-cv-01258-DMS-BLM Document 40 Filed 03/02/21 PageID.1243 Page 3 of 3



1      Expert Disclosures                      May 28, 2021                August 26, 2021
2      Contradictory/Rebuttal Disclosures      June 18, 2021               September 16, 2021
3      Fact Discovery                          May 14, 2021                August 12, 2021
4      Expert Discovery                        July 23, 2021               October 21, 2021
5      Pretrial Motions                        August 23, 2021             November 22, 2021
6      Mandatory Settlement Conference         April 22, 2021              June 23, 2021
7                                              @ 9:30 a.m.                 @ 9:30 a.m.
8      Emailing MSC Participant Information April 12, 2021                 June 11, 2021
9      Confidential Settlement Statement       April 12, 2021              June 11, 2021
10     Memoranda of Contentions of Fact December 10, 2021                  March 18, 2022
11     and Law and take any other action
12     required by Local Rule 16.1(f)(2)
13     Pretrial Disclosures                    December 10, 2021           March 18, 2022
14     Meet and Confer                         December 17, 2021           March 25, 2022
15     Proposed Pretrial Order to Opposing December 23, 2021               April 1, 2022
16     Counsel
17
       Lodging of Proposed Pretrial Order      December 31, 2021           April 8, 2022
18
       Pretrial Conference                     January 7, 2022             April 15, 2022
19
                                               @ 10:30 a.m.                @ 10:30 a.m.
20
       Trial                                   February 7, 2022            May 16, 2022
21
                                               @ 9:00 a.m.                 @ 9:00 a.m.
22
               All other guidelines and requirements remain as previously set. ECF Nos. 11, 32.
23
               IT IS SO ORDERED.
24

25
      Dated: 3/2/2021
26

27

28

                                                      3
                                                                                    20cv1258-DMS (BLM)
